J-S59017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CORRY CAMPBELL,

                            Appellant                No. 1987 EDA 2015


            Appeal from the Judgment of Sentence of April 9, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0006357-2014


BEFORE: BENDER, P.J.E., OLSON and FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                           FILED AUGUST 09, 2016

        Appellant, Corry Campbell, appeals from the judgment of sentence

entered April 9, 2015 following his guilty pleas to aggravated assault,

criminal conspiracy, and false imprisonment.1 Upon review, we affirm.

        Appellant pled guilty to the above-mentioned offenses on December

22, 2014.       The charges arose from a two-day incident during which

Appellant, in combination with other individuals, restrained, beat, and

forcibly tattooed the victim with racially, religiously, and sexually offensive

words and images. The incident, which the perpetrators recorded by cellular

telephone video, caused the victim to be hospitalized for four days with

broken ribs, fractured facial bones, and other injuries. At the conclusion of a

____________________________________________


1
    18 Pa.C.S.A. §§ 2702(a)(1), 903(c), and 2903(a), respectively.



*Former Justice specially assigned to the Superior Court.
J-S59017-16



sentencing hearing on April 9, 2015, the court sentenced Appellant to an

aggregate term of eight to 20 years’ incarceration, followed by five years of

probation.2

       Following imposition of sentence, Appellant’s trial counsel advised

Appellant that he had a right to file a post-sentence motion within ten days.

See N.T. Sentencing, 4/9/15, at 38.            Trial counsel next advised Appellant

that he a right to file an appeal challenging his conviction.         Id.   Neither

counsel nor the trial court advised Appellant of the 30-day time-period

within which he needed to file a notice of appeal.

       On April 22, 2015 — three days after the deadline to file a

post-sentence motion elapsed — Appellant filed a “Motion for Leave to File

Motion to Modify Sentence, Nunc Pro Tunc.”             The motion asked the trial

court to reconsider Appellant’s sentence in view of, inter alia, the nature of

the injuries inflicted upon the victim, Appellant’s history of mental health

problems, and Appellant’s limited prior criminal history. Motion for Leave to

File Motion to Modify Sentence, Nunc Pro Tunc, 4/22/15.                The motion

included no explanation for the untimely filing.         On May 4, 2015, the trial

____________________________________________


2
  Appellant received a four to ten-year sentence for aggravated assault. In
addition, the court imposed a consecutive four to ten-year sentence for
criminal conspiracy. Lastly, the court imposed a consecutive five-year
probationary sentence for false imprisonment. N.T. Sentencing, 4/9/15, at
35. The sentences for aggravated assault and false imprisonment fall within
the aggravated range of the sentencing guidelines. See id. at 29.




                                           -2-
J-S59017-16



court denied the motion without a hearing.3       Appellant filed his notice of

appeal on May 22, 2015. Thereafter, Appellant filed a timely, court-ordered

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(b).     The discretionary sentencing challenge Appellant now raises on

appeal was included in his concise statement.

       Appellant raises the following question for our review:

       Did the [trial] court abuse its discretion by failing to adequately
       consider [Appellant’s background and history, resulting in a
       unreasonable sentence]?

Appellant’s Brief at 4.

       Before we address Appellant’s discretionary sentencing challenge, we

must consider whether this appeal is timely, as this Court lacks jurisdiction

over untimely appeals.4 We may raise such jurisdictional issues sua sponte.

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014).

       In cases where no post-sentence motion is filed, a defendant must file

an appeal within 30 days of imposition of sentence in open court.

Pa.R.Crim.P. 720(A)(3); Pa.R.A.P. 903(c)(3).      If a defendant files a timely

____________________________________________


3
  The order denying Appellant’s motion to reconsider was comprised simply
of a handwritten notation on a form scheduling a hearing on the
reconsideration motion. It did not advise Appellant that he had 30 days
from the imposition of sentence in which to file an appeal.
4
   This Court issued a rule to show cause on August 4, 2015 and Appellant
filed a timely response on August 17, 2015. The issue was then referred to
this panel for disposition.



                                           -3-
J-S59017-16


post-sentence motion, the appeal period does not begin to run until the

motion is decided. Pa.R.Crim.P. 720(A)(2); Pa.R.A.P. 903(a). In general, a

defendant must file a post-sentence motion within ten days of imposition of

sentence. Pa.R.Crim.P. 720(A)(1). An untimely post-sentence motion does

not toll the appeal period. Commonwealth v. Green, 862 A.2d 613, 618

(Pa. Super. 2004) (en banc) (“[T]he time for filing an appeal can be

extended beyond 30 days after the imposition of sentence only if the

defendant files a timely post-sentence motion.”).

     In this case, Appellant filed his post-sentence motion on April 22,

2015, or 13 days after imposition of sentence.          Therefore, Appellant’s

untimely post-sentence motion would toll the appeal period only if the trial

court accepted it under its limited authority to allow the filing of a

post-sentence motion nunc pro tunc.

     Under Commonwealth v. Dreves, 839 A.2d 1122, 1128 (Pa. Super.

2003) (en banc), a post-sentence motion filed nunc pro tunc will toll the

appeal period where two conditions are met. First, within 30 days of

imposition of sentence, a defendant must request the trial court to consider

a post-sentence motion nunc pro tunc.        “Th[is] request [for] relief is

separate and distinct from the merits of the underlying post-sentence

motion.” Id. at 1128–1129. Second, the trial court must expressly permit

the filing of a post-sentence motion nunc pro tunc within 30 days of

imposition of sentence.   Id. at 1128 and n.6.      “If the trial court does not


                                    -4-
J-S59017-16


expressly grant nunc pro tunc relief, the time for filing an appeal is neither

tolled nor extended.” Id. at 1128. Moreover, “[t]he trial court's resolution

of the merits of the late post-sentence motion is no substitute for an order

expressly granting nunc pro tunc relief.” Id. at 1129.

      Applying these principles, we conclude that Appellant's post-sentence

motion nunc pro tunc did not toll the appeal period. Rule 720(A)(2) does

not apply because Appellant failed to file a timely post-sentence motion.

Green, 862 A.2d at 618.       Additionally, Dreves does not aid Appellant

because he fails to satisfy either prerequisite for nunc pro tunc relief.

Regarding Dreves' first prerequisite, Appellant's post-sentence motion

included no explanation for the untimely filing. Appellant did not request the

trial court to consider the motion nunc pro tunc, but merely included the

words “nunc pro tunc” in the heading of the motion. “Merely designating a

motion as ‘post-sentence motion nunc pro tunc’ is not enough.”       Dreves,
839 A.2d at 1128. Rather, the moving defendant must ask for nunc pro tunc

relief and provide reasons to support it.    Appellant did neither of these

things.

      Turning to the second prerequisite, the trial court did not “expressly

grant” nunc pro tunc relief. No order granting nunc pro tunc relief exists,

and Dreves requires an express grant. In addition, we may not infer that

the court granted nunc pro tunc relief simply because the court issued an

order addressing the merits of the motion or because the court addressed


                                    -5-
J-S59017-16


Appellant’s claims in its Pa.R.A.P. 1925(a) opinion filed November 6, 2015.

See Commonwealth v. Wright, 846 A.2d 730, 734 (Pa. Super. 2004)

(holding trial court erred in addressing defendant's post-sentence motion

nunc pro tunc where defendant did not request reinstatement of, and trial

court did not expressly grant, defendant's right to file post-sentence motion

nunc pro tunc).

      Because Appellant's post-sentence motion nunc pro tunc did not toll

the appeal period, he needed to file his appeal within 30 days of imposition

of sentence. Pa.R.Crim.P. 720(A)(2); Pa.R.A.P. 903(c)(3).      Appellant was

sentenced on April 9, 2015. He filed this appeal on May 22, 2015, 43 days

later. The appeal is therefore untimely.

      Although in general an appellate court cannot extend the time for filing

an appeal, this general rule does not affect the authority to grant relief in

the case of fraud or breakdown in the administration of the court.

Commonwealth v. Braykovich, 664 A.2d 133, 136 (Pa. Super. 1995),

citing Pa.R.A.P. 105(b). Thus, before we quash the instant appeal, we must

determine whether an administrative breakdown in the court system

excused Appellant’s untimely filing.

      We have held that a breakdown occurs where the trial court, at

sentencing, either failed to advise the defendant of his post-sentence and

appellate rights or misadvised him.     See Commonwealth v. Coolbaugh,

770 A.2d 788, 791 (Pa. Super. 2001); Commonwealth v. Bogden, 528


                                       -6-
J-S59017-16


A.2d 168, 170 (Pa. Super. 1987). We have also found a breakdown where

the trial court, in denying the defendant's untimely post-sentence motion for

reconsideration, failed to advise the defendant that he had to file an appeal

within 30 days of imposition of sentence. Commonwealth v. Patterson,

940 A.2d 493, 498-500 (Pa. Super. 2007). Both of these scenarios occurred

here. At sentencing, trial counsel advised Appellant on the record that he

had the right to file a post-sentence motion within ten days and that he had

the right to appeal his conviction. Appellant was not advised, however, that

an appeal needed to be filed within 30 days. See N.T. Sentencing, 4/9/15,

at 38-39. Moreover, the order denying Appellant’s untimely post-sentence

motion did not advise Appellant that he needed to file his appeal within 30

days of the imposition of sentence on April 9, 2015 because of the untimely

nature of his post-sentence motion.              If the trial court took this action,

Appellant may have filed a timely appeal as he had a few days remaining in

the appeal period.       See id., citing Pa.R.Crim.P. 720(B)(4)(a) (“[a]n order

denying a post-sentence motion, whether issued by the judge ... or entered

by the clerk of courts ..., shall include notice to the defendant of”, inter alia,

“the right to appeal and the time limits in which the appeal must be filed”).

Accordingly, we decline to quash the instant appeal.5

____________________________________________


5
  We admonish counsel that, were it not for the breakdown in the judicial
system that we have identified, we would be disinclined to entertain relief.
In his response to our show cause order, counsel explained that he was
(Footnote Continued Next Page)


                                           -7-
J-S59017-16



      Since we conclude that we may exercise jurisdiction over this appeal,

we turn now to the sole question raised by Appellant. Appellant contends

that his aggravated range sentences were manifestly excessive and clearly

unreasonable.      Appellant asserts the trial court abused its discretion by

failing to consider his rehabilitative needs, his history of mental illness and

substance abuse, and mitigating factors such as his remorse for his actions

and his assistance to law enforcement in other cases. Appellant’s Brief at 9.

      Appellant's claim raises a challenge to the discretionary aspects of his

sentence, which must be considered a petition for permission to appeal.

Commonwealth v. Roberts, 133 A.3d 759, 774 (Pa. Super. 2016) (citation

omitted). To reach the merits of a discretionary sentencing issue, we must

conduct a four-part analysis to determine:

      (1) whether appellant has filed a timely notice of appeal,
      Pa.R.A.P. 902, 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, Pa.R.Crim.P. 720; (3) whether appellant's brief has a
      fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).
                       _______________________
(Footnote Continued)

stricken with appendicitis following the imposition of Appellant’s sentence on
April 9, 2015. Counsel also stated that, because of his medical condition, he
obtained leave of court by telephone to file the reconsideration outside the
ten-day period. This explanation was not included in the motion, however,
and there is no confirmation of this exchange in the certified record.
Moreover, counsel did not include documentation of his medical condition in
his response to the show cause order.        We cannot rely on unsupported
justifications as grounds for the failure to abide by well-established
procedural rules. Thus, in the absence of the breakdown we have identified,
this appeal would be subject to quashal.



                                            -8-
J-S59017-16



Id.

      Here, we have addressed Appellant’s post-sentence motion and notice

of appeal and concluded that the untimely nature of these filings will not

foreclose review.   Appellant has also included a Rule 2119(f) statement in

his brief.   However, we conclude that Appellant fails to raise a substantial

question.    See Commonwealth v. Cannon, 954 A.2d 1222, 1228–1229

(Pa. Super. 2008) (claim that the trial court failed to consider the

defendant's rehabilitative needs, age, and educational background did not

present a substantial question); Coolbaugh, 770 A.2d at 793 (claim that a

sentence failed to take into consideration the defendant's rehabilitative

needs and was manifestly excessive did not raise a substantial question

where the sentence was within statutory guidelines and within sentencing

guidelines), citing Commonwealth v. Mobley, 581 A.2d 949, 952 (Pa.

Super. 1990); Commonwealth v. Coss, 695 A.2d 831, 833 (Pa. Super.

1997) (when the sentence imposed falls within the statutory limits, an

appellant's claim that a sentence is manifestly excessive fails to raise a

substantial question); Commonwealth v. Bershad, 693 A.2d 1303, 1309

(Pa. Super. 1997) (claim that trial court failed to appropriately consider

appellant's rehabilitative needs does not present substantial question);

Commonwealth v. Lawson, 650 A.2d 876, 881 (Pa. Super. 1994) (claim

of error for failing to consider rehabilitative needs does not present

substantial question).

                                     -9-
J-S59017-16


         Even if we were to determine that Appellant raised a substantial

question, we find no merit to the underlying allegations.      Our standard of

review is as follows:

         Sentencing is a matter vested in the sound discretion of the
         sentencing judge, and a sentence will not be disturbed on appeal
         absent a manifest abuse of discretion. In this context, an abuse
         of discretion is not shown merely by an error in judgment.
         Rather, the appellant must establish, by reference to the record,
         that the sentencing court ignored or misapplied the law,
         exercised its judgment for reasons of partiality, prejudice, bias
         or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Griffin, 65 A.3d 932, 937 (Pa. Super. 2013).

         In reviewing a sentence on appeal, an appellate court shall vacate the

sentence and remand the case to the sentencing court with instructions if it

finds:

           (1)   the sentencing court purported to sentence within the
                 sentencing guidelines but applied the guidelines
                 erroneously;

           (2)   the sentencing court sentenced within the sentencing
                 guidelines but the case involves circumstances where
                 the application of the guidelines would be clearly
                 unreasonable; or

           (3)   the sentencing court sentenced outside the sentencing
                 guidelines and the sentence is unreasonable.

                 In all other cases[,] the appellate court shall affirm
                 the sentence imposed by the sentencing court.

42 Pa.C.S.A. § 9781.

         When imposing a sentence,

         a court is required to consider the particular circumstances of
         the offense and the character of the defendant. In particular,

                                      - 10 -
J-S59017-16


     the court should refer to the defendant's prior criminal record,
     his age, personal characteristics and his potential for
     rehabilitation. Where the sentencing court had the benefit of a
     [pre-sentence investigation report], we can assume the
     sentencing court was aware of relevant information regarding
     the defendant's character and weighed those considerations
     along with mitigating statutory factors.

Griffin, 65 A.3d at 937-938 (quotations and most internal citations

omitted).

     At sentencing, the trial court stated that it considered Appellant’s prior

assistance to law enforcement, the pre-sentence report, Appellant’s mental

health history, Appellant’s criminal history, the sentencing guidelines, the

victim’s testimony, arguments presented by the Commonwealth, Appellant’s

statements, Appellant’s mother’s statements, and arguments advanced by

defense counsel. See N.T. Sentencing, 4/9/15, at 37. It is obvious from our

review of the record that the trial court imposed an individualized sentence

based upon careful consideration of the impact of the offense upon the

victim, the need to protect the community, and all mitigating factors,

including Appellant’s rehabilitative needs and his history of mental illness

and substance abuse.    We further note that, since the trial court had the

benefit of a pre-sentence report, we may presume that the trial court was

aware of Appellant’s character when fashioning Appellant’s sentence.

Moreover, at sentencing, Appellant, his counsel, and his mother had ample

opportunity to address mitigating factors before the court.        We do not

hesitate in this case to conclude that the trial court gave proper weight and


                                   - 11 -
J-S59017-16


consideration to Appellant’s character, history, and rehabilitative needs

before   sentencing    Appellant   to   aggravated   range   sentences   on   his

aggravated assault and false imprisonment convictions.

      Finally, the trial court stated at length its reasons for the sentence

upon imposing it. The trial court expressly noted, among other things, the

brutal and prolonged nature of the assault, the permanent disfigurement of

the victim, the severity of the victim’s injuries, and Appellant’s willingness to

“toy” with the victim which was apparent on the video recording. In sum,

the trial court carefully considered all relevant information before imposing

Appellant’s sentence. We discern no abuse of discretion and do not consider

Appellant’s sentences to be excessive or unreasonable.              Accordingly,

Appellant’s sole issue fails.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                                        - 12 -